— Order unanimously reversed, without costs, and petition dismissed. Memorandum: Special Term improperly validated five signatures on respondent’s designating petition. The failure of the signers of the designating petition to provide the “town or city” of residence is
*732a fatal defect and renders the designating petition invalid (Matter of McKeever v Hornidge, 306 NY 876; Matter of Scamacca v Mahoney, 104 AD2d 730). (Appeals from order of Supreme Court, Oneida County, Inglehart, J. — Election Law.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Moule, JJ. (Decided Aug. 27, 1984.)